      Case 2:19-cv-02502-JWL-GEB Document 24 Filed 04/27/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DENISE CHIARELLI                              )
                                              )
                       Plaintiff,             )               Case No. 2:19-CV-02502
                                              )
v.                                            )
                                              )
SAM’S WEST INC. D/B/A                         )
OVERLAND PARK SAM’S CLUB,                     )
                                              )
                       Defendant.             )

                 UNOPPOSED MOTION TO DISMISS WITH PREJUDICE

       Plaintiff requests the Court dismiss this case with prejudice with each party bearing their

own costs. This motion is unopposed.

                                       Respectfully submitted,

                                       BIESTERVELD & CROOK, LLC

                                       /s/ Dustin Crook
                                       Dustin Crook, KS 25514
                                       Caleb Biesterveld, KS 25554
                                       8801 Ballentine St. Ste. 300
                                       Overland Park, KS 66214
                                       913-353-5870
                                       913-800-8454 (Fax)
                                       dustin@bctrialattorneys.com
                                       caleb@bctrialattorneys.com
                                       ATTORNEYS FOR PLAINTIFF


                                    CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was electronically filed using the
Court’s CM/ECF system on April 27, 2020, and a copy was served by email to the following
counsel:

James R. Jarrow
Haley Stevenson

                                            Page 1 of 2
     Case 2:19-cv-02502-JWL-GEB Document 24 Filed 04/27/20 Page 2 of 2




BAKER STERCHI COWDEN & RICE, L.L.C.
9393 W 110th St., Suite 500
Overland Park, Kansas 66210
jarrow@bscr-law.com
ATTORNEYS FOR DEFENDANT

                            /s/ Dustin Crook
                            Dustin Crook




                                 Page 2 of 2
